    Case: 1:16-cv-04884 Document #: 121 Filed: 03/01/19 Page 1 of 3 PageID #:1558



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KIM AMMONS,                                     )
                                                )
                Plaintiff,                      )       1:16-cv-04884
                                                )
        v.                                      )       Judge Robert M. Dow, Jr.
                                                )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                     )
                                                )
                Defendant.                      )

     BOARD’S MOTION IN LIMINE NO. 18 TO LIMIT THE APPLICABLE TIME
    FRAME TO COVER THE SCOPE OF PLAINTIFF’S CLAIM BEFORE THE JURY

        Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to limit

the applicable time frame to cover the scope of Plaintiff’s ADA failure to accommodate claim.

        In this case, Plaintiff’s only claim before the jury in this case is an ADA failure to

accommodate claim. 1 In order to prevail on her ADA failure to accommodate claim, Plaintiff must

“point to evidence showing that (1) she is a qualified individual with a disability; (2) her employer

was aware of this disability; and (3) her employer failed to reasonably accommodate the disability.”

Guzman v. Brown County, 884 F.3d 633, 642 (7th Cir. 2018). The dates relevant to Plaintiff’s failure to

accommodate claim are straightforward. On April 29, 2015, Plaintiff submitted a request to the

Board for an ADA reasonable accommodation and reported her claimed disability to the Board.

Memorandum Opinion and Order, ECF No. 77, p. 7. Anything that occurred prior to April 29,

2015, is not relevant to the sole issue in the case before the jury of whether the Board failed to

accommodate Plaintiff after she requested an accommodation on April 29, 2015.



1 The Board’s Motion to Strike Plaintiff’s Jury Demand as to Plaintiff’s Retaliation Claims. ECF No. 100.
The Board reserves the right to supplement this motion should the Court find that any of Plaintiff’s
retaliation claims are properly before the jury.
   Case: 1:16-cv-04884 Document #: 121 Filed: 03/01/19 Page 2 of 3 PageID #:1559



       The Court should not permit any discussion, evidence, argument, or testimony pertaining to

time period relevant to any of the allegations in Plaintiff’s plethora of EEOC and IDHR Charges

that are not before the Court (see Motion in limine No. 14). The Court should also not permit any

discussion, evidence, argument, or testimony pertaining to time period relevant to Plaintiff’s ADA

and FMLA retaliation claims which will not be heard by a jury (see Motion in limine No. 14 and

footnote 1).

       Any discussion, evidence, argument, or testimony pertaining to claims or allegations other

than Plaintiff’s failure to accommodate claim pursuant to the ADA will only result in unfair

prejudice to the Board, confusion of the issues. FRE 401 and 403.

       WHEREFORE, the Board moves to bar any and all discussion, evidence, argument, or

testimony relating to the time frame prior to April 29, 2015, the date Plaintiff filed her request for a

reasonable accommodation with the Board.

Dated: March 1, 2019.
                                               Respectfully submitted,


                                               BOARD OF EDUCATION OF THE CITY OF
                                               CHICAGO, DEFENDANT

                                               Joseph Moriarty, General Counsel

                                       By:     /s/Christina Jaremus
                                               Christina Jaremus, Assistant General Counsel
                                               Giselle Safazadeh, Assistant General Counsel
                                               Susan J. Best, Assistant Deputy General Counsel
                                               Board of Education of the City of Chicago
                                               1 North Dearborn, Suite 900
                                               Chicago, Illinois 60602
                                               Telephone: (773) 553-1700
                                               gbsafazadeh@cps.edu
                                               cjaremus@cps.edu
                                               sjbest@cps.edu




                                                   2
   Case: 1:16-cv-04884 Document #: 121 Filed: 03/01/19 Page 3 of 3 PageID #:1560



                               CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s
Motion in Limine No. 18 To Limit the Applicable Time Frame to Cover the Scope of
Plaintiff’s Claim Before the Jury to be filed with the Clerk of the Court on March 1, 2019 using
the CM/ECF system which sent notification of such filing to all counsel of record.


                                    By:     /s/Christina Jaremus
                                            Christina Jaremus, Assistant General Counsel




                                               3
